DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-37 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 10-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,885,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are fully recited in the claims of the patent.  As such, the patent effectively “anticipates” the limitations of the instant application.
The following chart illustrates limitation correspondence between claim sets.

Instant Application
Claim 1:
A transaction card comprising: 
a non-plastic layer having first and second faces and a thickness therebetween, and at least a first opening in the first face; 


one or more embedded electronic components disposed in or adjacent the first opening; 

a fill layer in contact with the embedded electronic components, disposed in portions of the first opening not occupied by the embedded electronics; 
one or more layers disposed over the fill layer.
Patent 10,885,419
Claim 1:
A transaction card comprising: 
a non-plastic core having first and second faces and a core thickness therebetween, and an opening in the first face, and a pocket extending from the opening and having a pocket bottom with a depth less than the core thickness; 
embedded electronics disposed in the opening, the embedded electronics comprising at least a printed circuit board and an active or passive power source; 
a fill layer in contact with the embedded electronics, disposed in portions of the opening not occupied by the embedded electronics; 
one or more layers disposed over the fill layer, wherein the core further comprises a through-hole that connects the second face to the bottom of the pocket, contacts disposed in the through-hole configured to be read by a card reader, and an .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13, 15-17, 21-24, 29-31, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over COX, US 2013/0255078 in view of HERSLOW, US 2015/0180229.
Re claims 1 and 13:
COX teaches a transaction card comprising:
A layer having first and second faces and a thickness therebetween, and at least a first opening in the first face, and a pocket extending from the opening and having a pocket bottom with a depth less than the thickness [0063] [00645] [Figures 4-6].
One or more embedded electronic components disposed in or adjacent the first opening [0064] [Figure 4]; 
A fill layer (16) in contact with the embedded electronic components, disposed in portions of the first opening not occupied by the embedded electronics [0065];
One or more layers disposed over the fill layer [0067] [Figures 4-6];
COX does not teach the layer is a non-plastic layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the aforementioned teachings of HERSLOW in the card of COX such that the core is metal for the purpose of providing additional strength and durability to the card to preserve the physical longevity of the card.
Re claims 2 and 24:
COX, in view of HERSLOW, teaches the transaction card of claims 1 and 13, wherein the one or more embedded electronic components comprise at least a printed circuit board and an active or passive power source [0064] [Figure 4].
Re claims 15-17 and 29-31:
COX, in view of HERSLOW, teaches the transaction card of claims 1 and 24, wherein the non-plastic layer has a coating on the second face and printed indicia on the coating [0038]; indicia formed on at least one of the one or more layers disposed over the fill layer, wherein the indicia comprises printed indicia, laser formed indicia, or a combination thereof [0038].
Re claim 21, 22, 35, and 36:
COX, in view of HERSLOW, teaches the transaction card of claims 1 and 24, wherein the fill layer comprises a cure resin; wherein the fill layer is confined to the opening [0065] [Figures 4-6].
Re claims 23 and 37:
COX, in view of HERSLOW, teaches the transaction card of claims 1 and 37, wherein the fill layer comprises a polymer having a flowable state at a predetermined lamination temperature [0065] [0066] [0068] [0072].

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over COX, US 2013/0255078 in view of HERSLOW, US 2015/0180229 and further in view of PACHLER et al, US 2017/0270398.
Re claims 3-6:
COX, in view of HERSLOW, teaches the card of claim 1, wherein the non-plastic layer comprises a second opening in which second electronic components may be disposed therein [0077] [Figure 13].
COX does not teach a dual interface module disposed in the second opening.
PACHLER teaches a dual interface module for a chip card, wherein one or more embedded electronic components comprises an antenna (104) coupled to the dual interface module (200a/200b) [0056]-[0061] [Figures 2A-2B]; wherein the antenna is configured to enhance wireless performance of the dual interface module [0056]-[0061]; wherein the antenna is disposed in or on a non-metal antenna layer (102) adjacent the non-plastic layer [0054] 0056] [Figure 2A-2B].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of PACHLER in the card of COX, in view of HERSLOW, such that the card further incorporates a dual interface .

Claims 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over COX, US 2013/0255078 in view of HERSLOW, US 2015/0180229 and further in view of HERSLOW et al, US 2018/0204105.
Re claims 10 and 25:
COX, in view of HERSLOW teaches the transaction card of claims 1 and 24, wherein the one or more layers comprises a polymer layer, but does not teach a magnetic stripe.
HERSLOW et al teaches a transaction card comprising a non-plastic core having first and second faces and core thickness there between, and an opening in the first face [0028]-[0039] [0046]; and one or more layers disposed over the non-plastic core wherein the one or more layers comprises a polymer and magnetic stripe [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of HERSLOW et al in the card of COX such that the one or more layers comprises a polymer layer and a magnetic stripe.  Such incorporation would be for the purpose of enabling the card to be read by traditional card reading devices.

Claims 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over COX, US 2013/0255079 in view of HERSLOW, US 2015/0180229, as applied in claim 1, and further in view of HERSLOW et al, US 2018/0349751 (hereinafter HERSLOW ‘751).
Re claims 11 and 26:
COX, in view of HERSLOW, teaches the transaction card of claims 1 and 24 and the process of claim 31, but does not teach that the one or more layers comprises a laser reactive layer.
HERSLOW ‘751 teaches a transaction card comprising a non-plastic core (100) and one or more layers disposed over the non-plastic core, wherein the one or more layers comprises a laser reactive layer (104) [0031] [0032] [Figures 1a-1e].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of HERSLOW ‘751 in the card of COX, in view of HERSLOW, such that the one or more layers comprises a laser reactive layer.  Incorporating a laser reactive layer would be for the purpose of providing information on the card in a controlled manner with a certain amount of color control [0032].

Claims 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over COX, US 2013/0255078 in view of HERSLOW, US 2015/0180229, as applied in claim 1, and further in view of GIESECKE & DEVRIENT, DE10132893 and BONA et al, US 2013/0228628.
Re claims 12 and 27:

GIESECKE & DEVRIENT teaches a transaction card comprising embedded electronics disposed in an opening in a first face of a core material, wherein the embedded electronic comprise a display and a processor [0010] [0019] [0021] [Figures 4-7].
GIESECKE & DEVRIENT does not specifically teach the processor is configured to generate a dynamic security code on the display.
BONA teaches a transaction card comprising a display and processor configured to generate a dynamic security code on the display [0002] [0004] [0023] [0024] [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate a display and a processor configured to generate a dynamic security code on the display for the purpose of providing the card with the ability to produce one time passwords for use in secure transactions (BONA [0002]).

Claims 20 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over COX, US 2013/0255079 in view of HERSLOW, US 2015/0180229, as applied in claim 1, and further in view of WILIIAMS et al, US 2018/0068212.
Re claims 20 and 34:
COX, in view of HERSLOW, teaches the transaction card of claims 1 and 24, but does not teach the non-plastic core comprises ceramic.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WILIIAMS in the transaction card of COX such that the core comprises ceramic material.  Such incorporation would be for the purpose of providing the transaction card with both strength and durability which can withstand exposure to the elements (WILIIAMS [0012]).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876